       Case 5:20-cv-03664-LHK Document 119 Filed 03/23/21 Page 1 of 9


               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1   BOIES SCHILLER FLEXNER LLP                      QUINN EMANUEL URQUHART &
     Mark C. Mao (CA Bar No. 236165)                 SULLIVAN, LLP
 2   mmao@bsfllp.com                                 Andrew H. Schapiro (pro hac vice)
     44 Montgomery Street, 41st Floor                andrewschapiro@quinnemanuel.com
 3   San Francisco, CA 94104                         191 N. Wacker Drive, Suite 2700
     Telephone: (415) 293 6858                       Chicago, IL 60606
 4   Facsimile: (415) 999 9695                       Telephone: (312) 705-7400
                                                     Facsimile: (312) 705-7401
 5   SUSMAN GODFREY L.L.P.
     William Christopher Carmody (pro hac vice)      Stephen A. Broome (CA Bar No. 314605)
 6   bcarmody@susmangodfrey.com                      stephenbroome@quinnemanuel.com
     Shawn J. Rabin (pro hac vice)                   Viola Trebicka (CA Bar No. 269526)
 7   srabin@susmangodfrey.com                        violatrebicka@quinnemanuel.com
     1301 Avenue of the Americas, 32nd Floor         865 S. Figueroa Street, 10th Floor
 8   New York, NY 10019                              Los Angeles, CA 90017
     Telephone: (212) 336-8330                       Telephone: (213) 443-3000
 9                                                   Facsimile: (213) 443-3100
     MORGAN & MORGAN
10   John A. Yanchunis (pro hac vice)                Diane M. Doolittle (CA Bar No. 142046)
     jyanchunis@forthepeople.com                     dianedoolittle@quinnemanuel.com
11   Ryan J. McGee (pro hac vice)                    555 Twin Dolphin Drive, 5th Floor
     rmcgee@forthepeople.com                         Redwood Shores, CA 94065
12   201 N. Franklin Street, 7th Floor               Telephone: (650) 801-5000
     Tampa, FL 33602                                 Facsimile: (650) 801-5100
13   Telephone: (813) 223-5505
                                                     Attorneys for Defendant; additional counsel
14    Attorneys for Plaintiffs; additional counsel   listed in signature blocks below
     listed in signature blocks below
15

16                                UNITED STATES DISTRICT COURT

17                 NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION

18                                                   Case No. 5:20-cv-03664-LHK-SVK
     CHASOM BROWN, MARIA NGUYEN,
19   WILLIAM BYATT, JEREMY DAVIS, and                JOINT LETTER BRIEF RE: LOG
     CHRISTOPHER CASTILLO, individually              PRESERVATION
20   and on behalf of all similarly situated,
21          Plaintiffs,                              Referral: Hon. Susan van Keulen, USMJ
22                 v.
23   GOOGLE LLC,
24          Defendant.
25

26
27

28

                                                                      Case No. 5:20-cv-03664-LHK-SVK
                                                         JOINT LETTER BRIEF RE: LOG PRESERVATION
        Case 5:20-cv-03664-LHK Document 119 Filed 03/23/21 Page 2 of 9


                  REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 March 23, 2021

 2 Submitted via ECF

 3 Magistrate Judge Susan van Keulen
   San Jose Courthouse
 4 Courtroom 6 - 4th Floor
   280 South 1st Street
 5 San Jose, CA 95113

 6          Re:     Joint Letter Brief re Log Preservation
                    Brown v. Google LLC, Case No. 5:20-cv-03664-LHK-SVK (N.D. Cal.)
 7
     Dear Magistrate Judge van Keulen:
 8
            Pursuant to Your Honor’s June 2020 Civil Scheduling and Discovery Referral Matters
 9
     Standing Order, Plaintiffs and Google LLC (“Google”) submit this joint statement regarding
10
     Plaintiffs’ request to strike paragraph 4(c)(2) from the First Modified Stipulated Order Re:
11
     Discovery of Electronically Stored Information for Standard Litigation (“ESI Order”) (Dkt. 91).
12
     Counsel for the parties met and conferred and reached an impasse on this request. There are 132
13
     days until the close of fact discovery. Dkt. 116. A trial date has not yet been set. Exhibit A contains
14
     each party’s respective proposed order, and Exhibit B contains Plaintiffs’ proposed ESI Order.
15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                                           Case No. 5:20-cv-03664-LHK-SVK
                                                              JOINT LETTER BRIEF RE: LOG PRESERVATION
        Case 5:20-cv-03664-LHK Document 119 Filed 03/23/21 Page 3 of 9


                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1                                     PLAINTIFFS’ STATEMENT
 2           Plaintiffs respectfully request that the Court issue an order striking paragraph 4(c)(2) from
     the ESI Order (Dkt. 91). The Court may modify the ESI Order for good cause, and good cause
 3   exists here. Google improperly seeks to justify its decision to not preserve relevant evidence
     regarding its collection and use of people’s private browsing communications based on paragraph
 4
     4(c)(2) of the ESI Order. That is contrary to and in violation of the parties’ prior discussions, as
 5   discussed below. Any ruling by this Court in Calhoun regarding Google’s preservation obligations
     should apply equally here, and striking paragraph 4(c)(2) ensures that outcome while avoiding
 6   duplicative briefing and meritless objections by Google.
 7           As detailed in Judge Koh’s order denying Google’s motion to dismiss, this case concerns
     Google’s collection and use of data from people’s private browsing communications. See Dkt. 113
 8
     at 2–4; First Amended Complaint (“FAC”), Dkt. 68, ¶¶ 1–10. “Google did not notify users that
 9   Google engages in the alleged data collection while the user is in private browsing mode.” Id. at
     20. Rather, “Google’s representations regarding private browsing present private browsing as a way
10   that users can manage their privacy and omit Google as an entity that can view users’ activity while
     in private browsing mode.” Id. at 16. Google tells people (Google’s “users”) that they are “in
11   control of what information [they] share with Google” and can browse privately using “Incognito”
12   or other private browsing modes. FAC ¶¶ 2–3. For example, Google said: “When you have
     incognito mode turned on in your settings, your search and browsing history will not be saved.”
13   FAC ¶ 42. Google’s promises were false. FAC ¶ 4. When people browse privately, Google in fact
     collects their search and browsing history and other personal data. FAC ¶¶ 4–8.
14
           Google does not dispute that it collects and uses this private browsing data, including data
15 regarding people’s browsing history and other personal information. In response to Plaintiffs’

16 requests for admission, Google admits that it collects—and apparently continues to collect—users’
   browsing histories, IP addresses, and other user data. The data that Google collects from users’
17 private browsing is of course central to Plaintiffs’ claims. FAC ¶¶ 2, 75, 81, 108, 109, 114, 223.
   And so is Google’s use of that private browsing data for Google’s profits and benefit. FAC ¶ 115.
18
           In June 2020, when Plaintiffs filed their lawsuit, Google had a choice: (1) Google could have
19 stopped collecting and using private browsing data, at which point there would be no additional data

20 for Google to preserve; or (2) Google could continue to collect and use that private browsing data,
   but (of course) preserve records of that Google collection and use (and risk additional liability in
21 this lawsuit for that continuing collection and use of private browsing data). This is an affirmative
   obligation, requiring affirmative steps to ensure preservation. National Ass’n of Radiation Survivors
22 v. Turnage, 115 F.R.D. 543, 557–58 (N.D. Cal. 1987).

23
             In fall 2020, during the parties’ ESI discussions, Plaintiffs repeatedly informed Google that
24   Google has a duty to preserve records of its collection and use of private browsing data. Plaintiffs
     reiterated how that preservation obligation arose when Plaintiffs filed their lawsuit and was ongoing.
25   See, e.g., Bright Solutions for Dyslexia, Inc. v. Doe 1, No. 15-CV-01618-JSC, 2015 WL 5159125,
     at *2 (N.D. Cal. Sept. 2, 2015) (“Once a complaint is filed, parties to a lawsuit are under a duty to
26   preserve evidence that is relevant or could reasonably lead to the discovery of admissible evidence.”
     (internal quotations omitted)); In re Napster, Inc. Copyright Litig., 462 F. Supp. 2d 1060, 1067
27
     (N.D. Cal. 2006) (“As soon as a potential claim is identified, a litigant is under a duty to preserve
28   evidence which it knows or reasonably should know is relevant to the action.”). Here, how and

                                                        1                 Case No. 5:20-cv-03664-LHK-SVK
                                                             JOINT LETTER BRIEF RE: LOG PRESERVATION
        Case 5:20-cv-03664-LHK Document 119 Filed 03/23/21 Page 4 of 9


                REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 what Google preserves by way of logs is knowledge that was solely within the custody and control
   of Google.
 2
           Before the parties filed the proposed ESI Order on October 12, 2020 (Dkt. 71), Plaintiffs’
 3
   counsel modified certain language proposed by Google’s counsel to ensure Google’s preservation
 4 of that data. In one draft of the ESI Order, Google’s counsel sought permission to destroy “on-line
   access data such as temporary internet files, history, cache, cookies, and the like.” Plaintiffs’
 5 counsel rejected that provision, noting that it could be read to include private browsing data.
   Plaintiffs’ counsel modified that provision to only include “temporary internet files, history, and
 6 cache.” Google’s counsel agreed to that modification, and that is what was included in the proposed
   ESI Order. See Dkt. 71. Google did not raise then any alleged burdens that would be imposed if it
 7
   were to preserve relevant data, and Plaintiffs would never agree to the destruction of relevant data
 8 had Google actually discussed what logs it possessed regarding private browsing activity.

 9           On February 5, 2021, the same day that the parties in Calhoun filed their joint dispute letter
     regarding Google’s preservation obligations (Dkt. 102 in that action), Google’s counsel in this action
10   sent a letter disclosing that records of Google’s collection and use of the private browsing data are
11   contained in certain “Identity logs, Analytics logs, and Display Ad logs” (the “Google Logs”), the
     same logs at issue in Calhoun. On February 18, 2021, Google’s counsel asserted that Google may
12   delete the Google Logs pursuant to paragraph 4(c)(2) of the ESI Order, arguing that Plaintiffs
     somehow agreed that Google need not preserve those Google Logs based on the reference to
13   “systems, server and network logs” in paragraph 4(c)(2) of the ESI Order.
14            Plaintiffs never agreed to Google’s destruction of any records of Google’s collection or use
15   of any private browsing data, in the Google Logs or otherwise, and Plaintiffs therefore seek relief
     from the Court regarding the ESI Order. Plaintiffs are not with this submission requesting that the
16   Court order production of any such data or logs. Plaintiffs simply ask that the Court strike paragraph
     4(c)(2) from the ESI Order because Google improperly seeks to invoke that paragraph as justifying
17   its unilateral decision regarding preservation of these Google Logs. The ESI Order was negotiated
     by the parties’ counsel long before Google ever identified the Google Logs, or explained how and
18   what Google stores and preserved, and Google’s interpretation of paragraph 4(c)(2) is directly
19   contrary to what the parties discussed and agreed to during their negotiations in connection with the
     ESI Order.
20
           Plaintiffs sought to avoid burdening this Court with this joint dispute letter. Given that the
21 parties in Calhoun were briefing preservation with respect to these same Google Logs, Plaintiffs
   asked Google to confirm that any preservation ruling in Calhoun would apply equally in this case.
22
   Google refused. In its response below, Google’s counsel seems to suggest that may be true, stating
23 that any Calhoun ruling will be “instructive.” But Google at the same time continues to oppose any
   modification of the ESI Order, requiring this joint letter. Google is implying that it intends to pick
24 and choose depending on what the Court orders in Calhoun, and such cherry picking should be
   prohibited. Instead, the Court should interpret Google’s tactics as concession that the Google Logs
25 at issue are and were relevant, and Google knew their importance at the onset.

26
          Regardless, the relief requested by Plaintiffs is appropriate and helpful in terms of avoiding
27 duplicative briefing. This letter solely focuses on the terms of the ESI Order, with the parties
   separately negotiating production. If helpful for the Court, Plaintiffs can more thoroughly brief
28 preservation in response to Google’s arguments below. In terms of production, Google proposed

                                                        2                 Case No. 5:20-cv-03664-LHK-SVK
                                                             JOINT LETTER BRIEF RE: LOG PRESERVATION
         Case 5:20-cv-03664-LHK Document 119 Filed 03/23/21 Page 5 of 9


                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 the possibility of “sampling” or some “substitute source” of private browsing data. Plaintiffs have
   already told Google that they are willing to consider sampling or substitute information, and those
 2 discussions are ongoing. Plaintiffs are also willing to review any production Google makes. In the
   meantime, Plaintiffs simply wish to ensure that Google is not improperly using the Court’s ESI
 3
   Order to justify any unilateral decision by Google (not agreed to by Plaintiffs) to not preserve
 4 relevant data. However Google decides to meet its obligations to preserve relevant data and
   discovery, it is Google’s choice to continue its business practices at issue. Google’s alleged
 5 “burdens” are the byproduct of its own making.

 6                                       GOOGLE’S STATEMENT
 7
             There is no good cause here to modify the ESI Protocol. The parties spent weeks negotiating
 8   in good faith the protocol, discussing each provision against the backdrop of what is reasonable and
     proportional under the Rules, including Google’s concern about the burden related to preserving
 9   outside of the regular course of business the categories in Section 4(c) of the ESI Protocol. There is
     no good cause to strike one of those categories, Section 4(c)(2), now, months after the parties
10   stipulated to it.1 Parkcrest Builders, LLC v. Hous. Auth. of New Orleans, 2017 WL 11535871, at *2,
11   *3 (E.D. La. Apr. 6, 2017) (“As to the nature of the order, if it was stipulated to by the Parties, this
     will weigh against its modification[.]”).
12
           Plaintiffs contend the dispute is merely about striking Section 4(c)(2) of the ESI Protocol.
13 That is wrong. Plaintiffs acknowledge what they really seek is the same relief sought by the Plaintiffs
   in Calhoun—i.e., to obligate Google to preserve the Disputed Logs. The Court is well aware of the
14 dispute here, because it has already been briefed and argued in Calhoun et al. v. Google, 5:20-cv-

15 05146-LHK (SVK). As in that case, Plaintiffs here also argue that Google should suspend its regular
   retention policies on the data stored in logs that record information received when a user visits a
16 website that employs Google Ad Manager or Google Analytics services. Google’s position is the
   same in both cases: Plaintiffs’ preservation demand is extraordinarily burdensome, not feasible, and
17 would result in Google spending                        to preserve information that the parties know
   will never be used in litigation. For the reasons below, the Court should deny Plaintiffs’ request and
18 adopt Google’s compromise.
19
           The Preservation Plaintiffs Demand is Disproportionate and Unreasonable. The Disputed
20 Logs record           of entries a day. Google estimates that suspending preservation of these logs—
   even if possible to do safely, without jeopardizing the data or Google’s systems—would require
21 storing over a thousand additional               of data                  . Even if it were feasible,
   suspending the regular retention periods for the Disputed Logs and safely hosting the ever-
22
   increasing data would take              of engineering effort and                      to accomplish.
23 Plaintiffs’ allegation that Google’s   extraordinary burden  are “the byproduct of  its own making”
   ignores the complexity of Google’s obligations to comply with its legal obligations, public
24 commitment to user privacy, and its contractual obligations while balancing the already enormous
   time and costs associated with preserving the Disputed Logs even in the ordinary course of business.
25

26   1
      The authority that Plaintiffs cite, Nat’l Ass’n of Radiation Survivors v. Turnage, 115 F.R.D. 543,
   557–58 (N.D. Cal. 1987), does not support the proposition that all discoverable materials must be
27 preserved regardless of the burden or proportionality to the needs of the case. Plaintiffs’ other cases
   are also inapposite for the same reasons. See, e.g., Bright Solutions for Dyslexia, Inc. v. Doe 1, 2015
28 WL 5159125, at *2 (N.D. Cal. Sept. 2, 2015); In re Napster, Inc. Copyright Litig., 462 F. Supp. 2d
   1060, 1067 (N.D. Cal. 2006).
                                                         3                  Case No. 5:20-cv-03664-LHK-SVK
                                                               JOINT LETTER BRIEF RE: LOG PRESERVATION
        Case 5:20-cv-03664-LHK Document 119 Filed 03/23/21 Page 6 of 9


                 REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1 And their argument that Google should simply have “[dis]continue[d] its business practices at issue
   in this case” to alleviate the preservation burden they seek to impose ignores that Plaintiffs have not
 2 established that Google’s practices are in fact unlawful. Plaintiffs have only survived a motion to
   dismiss; they have not proven their claims yet.
 3

 4           Moreover, the data Plaintiffs are asking Google to preserve is neither necessary for—or
     proportional to—Plaintiffs’ claims. Plaintiffs allege that Google misled users into believing that data
 5   associated with their private browsing would not be collected by Google Ad Manager and Google
     Analytics when those services were employed by the websites the users visited. Even taking
 6   Plaintiffs’ allegations at face value, their claims turn on whether Google’s private browsing
     disclosures would mislead the reasonable user. The fact that certain data is transmitted to Google
 7
     from websites, even in private browsing mode, is hardly disputed. As Plaintiffs recognize above
 8   (p.1), Google has already admitted to receiving certain data related to users in response to Plaintiffs’
     RFAs.
 9
            Nor would the underlying data elucidate any claim in this litigation and Plaintiffs do not
10 contend otherwise above. Plaintiffs narrowly allege that Google identifies and tracks users when

11 they are logged out of their Google Accounts and in private browsing mode. FAC ¶ 192 (limiting
   class to users who browsed in private mode while “not logged into their Google account on that
12 device’s browser”). Google’s systems are designed such that data generated by users who are logged
   out is not linked—or reasonably linkable—to those individuals. The data in the logs is therefore not
13 reasonably linkable to the Plaintiffs. As a compromise, Google offered to produce information
   sufficient to show that the data at issue is not linked, and not reasonably linkable, to individual users.
14 Plaintiffs have yet to accept. Plaintiffs do not require—and are not entitled to—all the data that

15 Google receives through the services at issue that may be associated with U.S.-based users simply
   to test this proposition. See Am. LegalNet, Inc. v. Davis, 673 F. Supp. 2d 1063, 1073 (C.D. Cal.
16 2009) (refusing to issue a preservation order where movant failed to show that a preservation of “all
   information” relevant to the complaint would not be unduly burdensome); see also Pettit v. Smith,
17 45 F. Supp. 3d 1099, 1107 (D. Ariz. 2014) (“Whether preservation or discovery conduct is
   acceptable in a case depends on what is reasonable, and that in turn depends on whether what was
18 done—or not done—was proportional to that case and consistent with clearly established applicable
19 standards.”) (emphases in original). The requested preservation here would do nothing to advance
   any claim in this case and would unduly burden Google with millions of dollars in engineering and
20 storage costs.

21           Any Ruling in Calhoun Will be Instructive Here. Despite the differences in the allegations
     and putative class, the preservation dispute Plaintiffs ask the Court to resolve is identical to the
22
     dispute that has been briefed, argued, and is being resolved in the related Calhoun case. However,
23   given the differences between this case and Calhoun, the parties must meet and confer after the
     Calhoun ruling to determine the practical effect it will have in this case. For example, the putative
24   class in Brown is limited to those private browsing users who were not logged into their Google
     account on that device’s browser; therefore, the relevant logs here are those
25                                                       By contrast, Calhoun implicates both
                            and                                   . Plaintiffs’ discovery responses have
26
     further specified that their “claims are about Google Analytics.” Dkt. 112-3 at p.4; Dkt. 112.
27   Therefore, the Disputed Logs here are                               Analytics logs, which are a subset
     of those at issue in Calhoun.
28

                                                         4                  Case No. 5:20-cv-03664-LHK-SVK
                                                               JOINT LETTER BRIEF RE: LOG PRESERVATION
       Case 5:20-cv-03664-LHK Document 119 Filed 03/23/21 Page 7 of 9


               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1         Google’s Proposal. To resolve the preservation dispute, Google proposes the following
     compromise:
 2
          Production. In meet and confers and written correspondence, Plaintiffs have requested
 3
   production of relevant data associated with Plaintiffs’ Google Accounts. Google is prepared to
 4 produce such data upon entry of an appropriate consent order.

 5         Further Steps. Once the Court has resolved the preservation dispute in Calhoun, the parties
   should meet and confer to determine how the Court’s order should apply to the Disputed Logs in
 6 this case.

 7
                                                     Respectfully,
 8
      QUINN EMANUEL URQUHART &                       BOIES SCHILLER FLEXNER LLP
 9
      SULLIVAN, LLP
10    /s/ Andrew H. Schapiro                         /s/ Mark C. Mao
11    Andrew H. Schapiro (admitted pro hac vice)     Mark C. Mao (CA Bar No. 236165)
      andrewschapiro@quinnemanuel.com                mmao@bsfllp.com
12    191 N. Wacker Drive, Suite 2700                Sean Phillips Rodriguez (CA Bar No.
      Chicago, IL 60606                              262437)
13    Tel: (312) 705-7400
      Fax: (312) 705-7401                            srodriguez@bsfllp.com
                                                     Beko Reblitz-Richardson (CA Bar No.
14                                                   238027)
      Stephen A. Broome (CA Bar No. 314605)
15    sb@quinnemanuel.com                            brichardson@bsfllp.com
      Viola Trebicka (CA Bar No. 269526)             44 Montgomery Street, 41st Floor
16    violatrebicka@quinnemanuel.com                 San Francisco, CA 94104
      865 S. Figueroa Street, 10th Floor             Tel: (415) 293 6858
17    Los Angeles, CA 90017
      Tel: (213) 443-3000                            Fax: (415) 999 9695
18   Fax: (213) 443-3100
                                                     James W. Lee (pro hac vice)
19 Josef Ansorge (admitted pro hac vice)             jlee@bsfllp.com
   josefansorge@quinnemanuel.com                     Rossana Baeza (pro hac vice)
20 1300 I Street NW, Suite 900                       rbaeza@bsfllp.com
   Washington D.C., 20005
                                                     100 SE 2nd Street, Suite 2800
21 Tel: (202) 538-8000                               Miami, FL 33130
   Fax: (202) 538-8100
                                                     Tel: (305) 539-8400
22
   Jonathan Tse (CA Bar No. 305468)                  Fax: (305) 539-1304
23 jonathantse@quinnemanuel.com
   50 California Street, 22nd Floor                  William Christopher Carmody (pro hac
24 San Francisco, CA 94111                           vice)
   Tel: (415) 875-6600
                                                     bcarmody@susmangodfrey.com
25 Fax: (415) 875-6700                               Shawn J. Rabin (pro hac vice)
                                                     srabin@susmangodfrey.com
26 Thao Thai (CA Bar No. 324672)
   thaothai@quinnemanuel.com                         Steven Shepard (pro hac vice)
27 555 Twin Dolphin Drive, 5th Floor                 sshepard@susmangodfrey.com
   Redwood Shores, CA 94065                          Alexander P. Frawley (pro hac vice)
28 Tel: (650) 801-5000                               afrawley@susmangodfrey.com
    Fax: (650) 801-5100
                                                     5                 Case No. 5:20-cv-03664-LHK-SVK
                                                          JOINT LETTER BRIEF RE: LOG PRESERVATION
      Case 5:20-cv-03664-LHK Document 119 Filed 03/23/21 Page 8 of 9


              REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1                                         SUSMAN GODFREY L.L.P.
     Attorneys for Defendant Google LLC    1301 Avenue of the Americas, 32nd Floor
 2                                         New York, NY 10019
                                           Tel: (212) 336-8330
 3

 4                                         Amanda Bonn (CA Bar No. 270891)
                                           abonn@susmangodfrey.com
 5                                         SUSMAN GODFREY L.L.P.
                                           1900 Avenue of the Stars, Suite 1400
 6                                         Los Angeles, CA 90067
                                           Tel: (310) 789-3100
 7
                                           John A. Yanchunis (pro hac vice)
 8
                                           jyanchunis@forthepeople.com
                                           Ryan J. McGee (pro hac vice)
 9
                                           rmcgee@forthepeople.com
                                           MORGAN & MORGAN, P.A.
10                                         201 N Franklin Street, 7th Floor
                                           Tampa, FL 33602
11                                         Tel: (813) 223-5505
                                           Fax: (813) 222-4736
12
                                           Michael F. Ram (CA Bar No. 104805)
13                                         mram@forthepeople.com
                                           MORGAN & MORGAN, P.A.
14                                         711 Van Ness Avenue, Suite 500
                                           San Francisco, CA 94102
15                                         Tel: (415) 358-6913
16                                        Attorneys for Plaintiffs
17

18
19

20

21

22

23

24

25

26
27

28

                                           6                 Case No. 5:20-cv-03664-LHK-SVK
                                                JOINT LETTER BRIEF RE: LOG PRESERVATION
       Case 5:20-cv-03664-LHK Document 119 Filed 03/23/21 Page 9 of 9


               REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED
 1                              ATTESTATION OF CONCURRENCE

 2         I am the ECF user whose ID and password are being used to file this Joint Letter Brief Re;
 3 Log Preservation. Pursuant to Civil L.R. 5-1(i)(3), I hereby attest that each of the signatories

 4 identified above has concurred in the filing of this document.

 5

 6 Dated: March 23, 2021                        By         /s/ Andrew H. Schapiro
                                                     Andrew H. Schapiro
 7
                                                     Counsel on behalf of Google
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27

28

                                                      7                 Case No. 5:20-cv-03664-LHK-SVK
                                                           JOINT LETTER BRIEF RE: LOG PRESERVATION
